DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 01/18/2022.

Reasons of Allowance

Claims 1 – 8 and 10 – 14 are allowed.  Claims 1 – 8 and 10 – 14 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the processing system of claim 1 and the program of claim 14. 
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein the controller performs the one of more of the registration processes after performing a notification operation to notify of contents of the one of more of the registration processes”, in combination with all other limitations as claimed in independent claims 1 and 14.
The above limitations generally involve a processing system that have a detecting unit that detects an operator operation to set a recording medium onto an image processing apparatus or to move part of the image processing apparatus wherein the operator operation is an operation performed by an operator; and a controller that registers a registration processes and performs, in response to detected operator operation, a registration process among registration processes registered in advance wherein if one or more of the registration processes satisfy a predetermined condition, the controller registers the one or more of the registration processes which are changed not to perform in response to the operator 
The prior art of record is seen as teaching: 
Hokiyama (U.S PreGrant Publication No. 2018/0376015 A1) teaches a processing system (e.g., a printing system, Fig. 1, ¶0009) comprising: a detecting unit that detects an operator operation to set a recording medium onto an image processing apparatus or to move part of the image processing apparatus wherein the operator operation is an operation performed by an operator (e.g., a user operation is received (e.g., in term of becoming aware) for a print data, said user operation is given by a user, ¶0044, Fig. 7); and a controller (e.g., a control unit 108, Fig. 1) that registers a registration processes and performs, in response to detected operator operation, a registration process among registration processes registered in advance wherein if one or more of the registration processes satisfy a predetermined condition (e.g., carry out a registration process to register said print data in response to said user operation given by said user, ¶0044 - ¶0047, Figs. 7 & 8), the controller registers the one or more of the registration processes which are changed not to perform in response to the operator operation or to perform the one or more of the registration processes after performing a particular process (e.g., register at least said registration process which are changed in response to said user operation after performing a user-identifying registration process, as a particular process, ¶0047, Figs. 8 & 9); Uchida (U.S PreGrant Publication No. 2018/0293034 A1) teaches a client terminal performing a registration process in response to a reception of a forming request user information from the client terminal (abstract); but neither of them, in combination, teaches “wherein the controller performs the one of more of the registration processes after performing a notification operation to notify of contents of the one of more of the registration processes”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.